United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2862
                        ___________________________

                                    Robert Dover

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

     Kilolo Kijakazi, Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Delta
                                   ____________

                            Submitted: March 11, 2022
                              Filed: March 18, 2022
                                  [Unpublished]
                                  ____________

Before KELLY, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Dover appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. We conclude that the

      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.
Commissioner’s decision is supported by substantial evidence in the record as a
whole. See Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (standard of
review). Specifically, the administrative law judge (ALJ) properly considered the
opinion of Dover’s treating physician, see id. at 1025 (ALJ properly discredited
treating physician’s opinion in part because physician’s treatment notes did not
support his conclusions); Despain v. Berryhill, 926 F.3d 1024, 1028 (8th Cir. 2019)
(mild objective findings did not support restrictive limitations in treating physician’s
opinion); and made a harmless error in misattributing one aspect of the state agency
physician’s opinion to the treating physician, see Chismarich v. Berryhill, 888 F.3d
978, 980 (8th Cir. 2018) (per curiam) (this court strives to harmonize Commissioner’s
findings where possible; minor inconsistencies in wording do not rise to level of
reversible error). The ALJ also properly evaluated Dover’s subjective complaints by
considering the objective medical evidence, his conservative treatment history, and
his daily activities. See Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015) (ALJ
properly considered claimant’s conservative treatment history in discrediting
subjective complaints); Kelley v. Barnhart, 372 F.3d 958, 961 (8th Cir. 2004) (lack
of supporting medical evidence is relevant to consideration of claimant’s subjective
complaints). As the ALJ otherwise properly discredited Dover’s complaints, her error
in stating that Dover’s physician had not recommended surgery does not warrant
remand. See Chaney v. Colvin, 812 F.3d 672, 677 (8th Cir. 2016) (reversal based on
ALJ’s erroneous credibility-related inference is warranted only where rest of record
does not support credibility determination).

      The judgment is affirmed.
                     ______________________________




                                          -2-